                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     TEVRA BRANDS LLC,                                  Case No. 19-cv-04312-BLF (VKD)
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE DISPUTE RE ENTRY OF
                                                 v.                                         PROTECTIVE ORDER
                                  10

                                  11     BAYER HEALTHCARE LLC, et al.,                      Re: Dkt. No. 39
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The parties ask the Court to resolve their dispute about when a protective order should be

                                  14   entered in this case. Dkt. No. 39.

                                  15          The parties agree on the content of the proposed protective order, which is modeled on the

                                  16   Northern District of California’s model protective order for litigation involving patents, highly

                                  17   sensitive confidential information and/or trade secrets. Dkt. No. 39-1. Defendant Bayer

                                  18   Healthcare LLC (“Bayer”) asks for entry of the proposed protective order now because it wishes

                                  19   to produce certain documents it considers confidential to plaintiff Tevra Brands LLC (“Tevra”)

                                  20   and to ask the presiding judge to take judicial notice of those documents in connection with

                                  21   Bayer’s pending motion to dismiss. Tevra has indicated that it will treat any such documents as

                                  22   non-confidential, public documents in the absence of a Court order requiring that they be

                                  23   maintained in confidence. However, Tevra objects to entry of such an order because, it says, this

                                  24   will serve to facilitate Bayer’s efforts to use the documents in question to support Bayer’s motion

                                  25   to dismiss, to which Tevra objects. Tevra argues that a protective order should not enter until

                                  26   discovery commences.

                                  27          The Court will enter the agreed protective order, with modifications reflecting the

                                  28   magistrate judge’s dispute resolution procedures. There is no good cause to delay the entry of a
                                   1   protective order which both parties agree will be needed if this case proceeds. Entry of a

                                   2   protective order does not decide the question of whether the presiding judge will take judicial

                                   3   notice of any particular document, nor does it decide the question of whether any such document

                                   4   may be filed under seal pursuant to the Court’s Local Rule 79-5. Entry of a protective will prevent

                                   5   any party from disclosing publicly any documents or information designated confidential under

                                   6   that order by another party, unless that designation is challenged and the Court orders otherwise.

                                   7   As Tevra has stated its intention to treat as public documents Bayer considers confidential in the

                                   8   absence of a protective order, entry of such an order is warranted at this time.

                                   9          IT IS SO ORDERED.

                                  10   Dated: October 31, 2019

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                     VIRGINIA K. DEMARCHI
                                  13                                                                 United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
